DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to an insulating layer on the substrate and comprising a first opening; a first panel pad on the substrate and the insulating layer; and an anisotropic conductive film on the first panel pad, wherein the first panel pad comprises 10a center area located at a center of the first opening, and a first edge area and a second edge area arranged along a lateral side of the insulating layer and located on respective sides of the center area with respect to a first direction, and the anisotropic conductive film overlaps at least one of the center area, the first 15edge area, and the second edge area of the first panel pad, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 2-13, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
Regarding claim 14, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 14, and specifically comprising the limitation directed to a first panel pad and an organic layer exposing the first panel pad; a flexible printed circuit board comprising a connecting pad; and -24-1185573 an anisotropic conductive film between the display panel and the flexible printed circuit board, wherein the first panel pad comprises a concave center area and an edge area 5around the center area, and the organic layer comprises a first organic layer and a second organic layer spaced from each other with the first panel pad therebetween, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 15-20, the claims are allowable for the reasons given in claim 14 because of their dependency status from claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art address a similar solution to the connection pads on a display panel but lack the structural relation between the insulating layer, panel pad and the anisotropic conductive film.
US 20160242295 A1
US 20140127916 A1
US 20060007086 A1






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/OLUSEYE IWARERE/Supervisory Patent Examiner, Art Unit 2879